[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PUNITIVE DAMAGES
In this case, the jury found for the plaintiff on the sixth count, alleging a violation of Connecticut Unfair Trade Practices Act (CUTPA), 42-110a et seq.
The plaintiff now seeks punitive damages in accordance with the provisions of said act. In Connecticut punitive damages are restricted to the cost of litigation less taxable costs.Vandersluis v. Weil, et al, 176 Conn. 353, 358, 59. Evidence of CT Page 210 the cost of litigation in this case was offered in the testimony of two attorneys, Margaret E. Haering, who instituted this action, and John V. Bologna, who supplanted her in the trial of this case. In addition, both attorneys offered affidavits in support of their respective claims. The court finds itself unable to determine what portions of their claims represents taxable costs to be deducted under our law. However, within the limitations of the cost of litigation less taxable costs, the extent to which punitive damage may be awarded is in the discretion of the court. Chykirda v. Yanush, 131 Conn. 565, 568.
The affidavit of Attorney Haering reflects a total of $16,874.00 billed to the plaintiff for legal services and expenses. The affidavit of attorney Bologna claims a total fee of $28,800.00 representing 144 hours of time spent. As indicted, the court is unable to determine what portion of these bills represents taxable costs.
In its discretion, the court awards attorney Haering the sum of $4,000.00 and attorney Bologna the sum of $15,00,00, said sums representing punitive languages under CUTPA.
BELINKIE, J.R.